UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6531



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

ABBAS SADEGH, a/k/a Abby,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-95-113-A, CA-95-1377-A)


Submitted:   January 9, 1997              Decided:   January 21, 1997


Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


William Francis Krebs, KELLOGG, KREBS & MORAN, Fairfax, Virginia,
for Appellant. Justin W. Williams, Assistant United States Attor-
ney, Marcus John Davis, Assistant United States Attorney, Alex-
andria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Abbas Sadegh appeals the district court's order denying his

motion filed under 28 U.S.C. § 2255 (1994), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 114. We affirm.

     Sadegh was convicted of arson and related offenses for burning

down his restaurant to obtain insurance proceeds. Sadegh contends

that his attorney was ineffective for failing to investigate the

Government's files and for not calling as a witness his own finan-
cial expert to show that Sadegh had means to escape his debt other

than arson. Sadegh also claims that his attorney was ineffective

for failing to meet with him a sufficient number of times.

     Following a hearing, the district court determined that

Sadegh's attorney reviewed and investigated the Government's files

and theories and that it was a tactical decision not to pursue a

financial defense. An attorney's tactical decisions are entitled to
deference and should not be second guessed. See Goodson v. United

States, 564 F.2d 1071, 1072 (4th Cir. 1977). The district court
further found that Sadegh was not credible on the issue of how

often he met with his attorney. We do not review credibility

determinations on appeal. United States v. Saunders, 886 F.2d 56
(4th Cir. 1989). Accordingly, we affirm on the reasoning of the

district court. United States v. Sadegh, Nos. CR-95-113-A; CA-95-

1377-A (E.D. Va. Feb. 12, 1996).




                                 2
    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                               3